Grant, J.
(after stating the facts). Complainant claims that there was a parol agreement between the defendants Miller and Bishop that he (Bishop) should pay complainant the amount due upon her mortgages, and that that agreement, under Crawford v. Edwards, 33 Mich. 359; Higman v. Stewart, 38 Mich. 522; Winans v. Wilkie, 41 Mich. 264, and other cases, entitled her to a decree for a deficiency against Bishop.
The principal question is one of fact: Did Bishop make such an agreement with the Millers ? No witness for the complainant testifies that Mr. Bishop said he would pay these mortgages, but only that he said he would settle with complainant. Bishop denies any such contract. There certainly was no reason why he should agree to pay. If we take into account the value of all the property transferred to Bishop' by the Millers, we do not think it equal to the amount of the liens thereon. The evident arrangement was that Bishop should purchase the equity of *507redemption, and, if he could make a satisfactory compromise with complainant, so as to justify him in redeeming, he might do so. Under the situation as it then was, complainant had agreed, in consideration of the deed, to take the lands and discharge the debt, if paid within a certain time. We think that the complainant failed to prove any contract on the part of Bishop to pay the mortgages in consideration of the transfer of the deeds to him. This conclusion renders it unnecessary to determine other questions that are raised.
Decree affirmed, with costs. '
The other Justices concurred.